Citation Nr: 0605101	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from May 1977 to April 
1998. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO denied a claim of entitlement 
to a TDIU.  

In July 2002, the veteran withdrew her request for a Travel 
Board hearing and indicated that she no longer wanted a 
hearing.  Therefore, no further development with regard to a 
hearing is necessary.

This case was before the Board in April 2003, at which time 
it was remanded for additional development.  The case is 
again before the Board for final appellate review.  The Board 
is obligated by law to ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).   

A rating decision dated in June 2004 denied, inter alia, the 
issues of service connection for a heart murmur, arthritis of 
multiple joints, visual impairment, residuals of an injury to 
the left eye, carpal tunnel syndrome of the right upper 
extremity, and migraine headaches.  The RO notified her of 
that decision by letter dated in June 2004.  A rating 
decision dated in April 2005 denied increased ratings for the 
veteran's service-connected disabilities.  She was notified 
of this decision in May 2005.  These matters are not before 
the Board for appellate review.  38 C.F.R. § 20.200 (2005).  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
herniated nucleus pulposus L4-5, history of mechanical low 
back pain, rated 20 percent; right and left hip bursitis, 
each rated 10 percent; tendinitis and chondromalacia of the 
left knee, rated 10 percent; right and left shoulder and 
right knee tendinitis, each rated 10 percent; left and right 
ankle sprain, each rated 10 percent; bilateral pes planus 
with hallux valgus and hammertoe deformities, status post 
injury, right first toe, rated 10 percent; exercise-induced 
asthma, rated 10 percent; ganglion cyst of the left ankle, 
status post ganglionectomy, rated 10 percent; status post 
left wrist sprain with carpal tunnel syndrome, rated 10 
percent; and sinusitis, status post rhinoplasty, scars in 
bilateral breasts and axillae and tinea versicolor, each 
rated 0 percent.  The combined rating is 80 percent.  

2.  The medical evidence of record does not demonstrate that 
the veteran is unemployable solely due to service-connected 
disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.340, 3.341(a), 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim in December 2001, the timing of the notice does not 
comply with the express requirements of the law as found by 
the United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  See 
Conway v. Principi, 353 F.3d 1359 (2004).  

The RO notified the veteran of the evidence and information 
necessary to substantiate a TDIU claim in several 
notification letters, following the passage of the VCAA, 
dated in April 2003 and November 2004.  The VA fully notified 
the veteran of what is required to substantiate such claim in 
the notification letters.  The VCAA letters notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The April 2003 letter advised the veteran 
of the importance of providing a detailed history of all of 
her employment, including gross earnings.  The veteran was 
also asked to advise VA if there were any other information 
or evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  The veteran was also 
specifically advised to submit all evidence in her possession 
that pertained to this claim.  It is the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of this claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, which she did.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  For this reason, the appellant has 
not been prejudiced by the timing of the VCAA notice. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, and 
written statements from the veteran.  W-2 forms reflecting 
the veteran's earnings have been received.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2005).  For 
the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a veteran 
currently is unemployable.  Id.

The Court has indicated that, in essence, the unemployability 
question, that is, the veteran's ability or inability to 
engage in substantial gainful activity, has to be looked at 
in a practical manner, and that the thrust is whether a 
particular job is realistically within the capabilities, both 
physical and mental, of the appellant.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall 
not be considered substantially gainful employment, and 
generally shall be deemed to exist when a veteran's earned 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).  

The poverty threshold with the effective date is as follows:  
9/30/99 - $8316; 9/26/00 - $8501; 9/25/01 - $8794; 9/24/02 - 
$9039; 10/14/03 - $9183; and 8/26/04 - $9393.  Manual M21-1 
MR, IV.ii.2.F.32.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Factual Background

The veteran's service-connected disabilities include 
herniated nucleus pulposus L4-5, history of mechanical low 
back pain, rated 20 percent; right and left hip bursitis, 
each rated 10 percent; tendinitis and chondromalacia of the 
left knee, rated 10 percent; right and left shoulder and 
right knee tendinitis, each rated 10 percent; left and right 
ankle sprain, each rated 10 percent; bilateral pes planus 
with hallux valgus and hammertoe deformities, status post 
injury, right first toe, rated 10 percent; exercise-induced 
asthma, rated 10 percent; ganglion cyst of the left ankle, 
status post ganglionectomy, rated 10 percent; status post 
left wrist sprain with carpal tunnel syndrome, rated 10 
percent; and sinusitis, status post rhinoplasty, scars in 
bilateral breasts and axillae and tinea versicolor, each 
rated 0 percent.  The combined rating is 80 percent.  

The veteran filed a VA Form 21-8940 application for increased 
compensation based on unemployability in November 2000.  She 
indicated that she worked part-time at 28 hours a week since 
May 1999 as a security guard.  She noted that she had 
completed one year of college.  Her gross monthly earnings 
were about $896 per month.  

The veteran was afforded a VA examination in September 1999.  
It was noted that since service the veteran had worked in 
security and also had done some administrative work.  At that 
time, she was attending school for computer science.  On 
physical examination, the ankles revealed no evidence of 
swelling, effusion or intra-articular crepitation.  She had a 
hypersensitive surgical scar on the anterior aspect of the 
left ankle.  During service, she was diagnosed as having a 
hairline fracture of the right great toe; she reported having 
pain on the medial and/or plantar medial aspect of the distal 
phalangeal area of the toe.  There was normal range of motion 
of the toe.  

The veteran also reported left knee pain that seemed to 
interfere with running abilities.  Examination of the knee 
failed to reveal any significant objective abnormality.  As 
both knees were examined, there was a suggestion of possibly 
a very slight subpatellar "click" on the left which might 
be indicative of some early intra-articular change.  The 
veteran also reported soreness of the right hip, more than 
the left.  Examination of the hips was completely normal, 
with no indication of any significant objective abnormality.  
As for back pain, the veteran described it as progressively 
worsening; bending or heavy lifting resulted in stiffness or 
soreness in the low back.  Physical examination of the low 
back was completely normal and failed to reveal any 
significant objective abnormality.  

The diagnoses included left ankle, status post excision of 
ganglion cyst, from which a major disability or significant 
functional impairment did not result; right great toe with 
minor discomfort and minor functional impairment with regards 
to extended periods of walking; left knee without major 
objective abnormality and minor functional impairment as 
related to running activities or based on pain/fatiguability; 
hips without significant objective abnormality or any major 
disability or functional impairment; and low back without any 
significant objective abnormality and some minor impairment 
in association with bending, lifting, etc.  

VA outpatient treatment records dated in August and November 
2000 show that the veteran complained of right leg numbness 
after prolonged periods.  It was noted that the veteran was 
working 2 jobs and attending school.  The assessments were 
back pain, leg numbness, and asthma, currently inactive.   

The veteran was afforded a VA examination in April 2001 in 
order for the examiner to review the effects of the veteran's 
service-connected disabilities on her employability.  
Following physical examination, the examiner opined that 
after the veteran completed her education, she would be able 
to obtain and retain employment in spite of the service-
connected disabilities.       

The veteran's W-2 forms for the year 1999 show that she 
earned $5,140 at the United States Post Office, $7,763 at 
Guardsmark, Inc.; $624 at Express Personnel Services, Inc.; 
$8, 202 at Allied Security, Inc.; and $148 at Western Staff 
Services, Inc.  The veteran's W-2 forms for the year 2000 
show that she earned $1664 at the Volt Management Corps, 
$10,736 at Allied Security; and $2156 at United Parcel 
Service (UPS).  The veteran's W-2 forms for the year 2001 
show that she earned $3550 at UPS and $7811 at Allied 
Security.  

VA outpatient treatment records dated in May 2001 show that 
the veteran was seen for exercise-induced asthma, with the 
last flare several years before.  There was no change in the 
low back pain.  The veteran was still working 2 jobs and 
going to school.  In February 2002, the veteran was working 2 
jobs and attending school.  

In a VA Form 8940 dated in May 2002, the veteran stated that 
she worked at UPS from September 2001.  She stated that she 
earned $11, 361 over the past 12 months.  Her current monthly 
income was listed as $4,100 (total).  

In a July 2002 application for vocational rehabilitation, the 
veteran indicated that she worked for UPS as a clerk, and her 
monthly salary was $951.  

The veteran was seen at a neurology clinic in October 2002 
with a greater than 20-year history of low back pain and a 
greater than 10-year history of left leg painful 
paresthesias.  It was noted that the veteran worked at UPS as 
a service clerk.  She was also a full-time student at night.  

In a January 2003 letter, an academic evaluator/advisor for 
Palomar College indicated that the veteran completed her 
requirements for an Associated in Arts Degree in Business 
Management.  

In February 2003, the veteran participated in a vocational 
rehabilitation interview conducted by a VA counseling 
psychologist.  It was noted that the veteran's sources of 
income included wages and VA benefits.  Functional 
limitations caused by service-connected disabilities included 
an inability to do prolonged standing and walking, limited 
bending, lifting, carrying, kneeling, stair climbing, and 
repetitive hand movements.  In essence, the opinion was that 
the veteran was not able to perform any physically demanding 
types of work, and her standing, walking and sitting were 
limited.  A consultation with another VA specialist indicated 
that with the veteran's associate degree in business combined 
with her 20 plus years of specialized experience in the 
service, she could obtain a position in the purchasing field.  
It was concluded that the veteran, having obtained her 
associate degree, was competitively employable in the 
purchasing field.  The counselor and the veteran were unable 
to reach agreement about an appropriate vocational goal.  In 
March 2003, a Special Report of Training indicates that the 
veteran had suitable skills to find employment/no employment 
handicap.  

The veteran was hospitalized in May 2003 with a chief 
complaint of thyroid carcinoma.  It was noted that she 
recently worked for UPS and was a full-time student.  No 
discharge needs were identified.      

On VA examination of November 2003, the examiner noted that 
the claims file was available for review.  The veteran 
reported that she worked as a medical support assistant; her 
job involved checking patients in and out, scanning the hard 
copy material in the computer, doing computer data entry, and 
carrying papers and bundles weighing less than 2 pounds.  
There was little bending associated with her work.  

The veteran underwent VA examination in November 2004 for 
multiple joint examination.  The claims file was reviewed by 
the examiner.  It was noted that the veteran was currently 
employed by the VA and had not missed work.  The examiner's 
assessment was that the veteran had multiple subjective 
complaints with some positive objective findings.  She 
appeared to be able to function well at a job with minimal 
physical activity.  She would most likely be able to retain a 
job that took into account her low back pain and her multiple 
aches of her hips, knees, shoulders, and ankles.   

Following VA skin examination in December 2004, the examiner 
concluded that the [service-connected] conditions did not 
appear likely to affect the veteran's job performance or 
retention.  

The veteran was afforded a VA examination pertinent to her 
exercise-induced asthma in December 2004.  The claims file 
was reviewed by the examiner.  The veteran reported that in 
the past few months, she had severe daily cough productive of 
about 1 tablespoon per day of sputum.  Her current exercise 
tolerance was about 1/2 mile of walking.  The diagnoses 
following physical examination were history of exercise-
induced asthma now with bronchitis; history of angioedema of 
the face; and history of multiple musculoskeletal injuries 
and service-connected conditions.  The examiner commented 
that the asthma did not impact the veteran's functional 
performance.  In a February 2005 addendum, the examiner 
stated that the veteran's pulmonary function tests were 
normal.  It was also noted that asthma is a condition which 
can have normal pulmonary function tests.  The opinion was 
that it was not likely to interfere with the veteran's 
ability to get and maintain work.  

On VA examination in April 2005, it was noted that the 
veteran currently worked in information support at a VA 
hospital.   

Analysis

The issue is whether the veteran's service-connected 
disabilities preclude her from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  The record must 
reflect that circumstances, apart from non-service-connected 
conditions, place her in a different position than other 
veterans having an 80 percent compensation rating.  A high 
rating in itself (such as 80 percent) is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The veteran is to be commended for her tenacity in seeking 
out further education and employment since service discharge 
despite the effects of her disabilities.  

Initially, the Board notes that many of the veteran's 
service-connected disabilities affect a single bodily system, 
the musculoskeletal system.  Because of the extensive 
musculoskeletal involvement, the schedular provisions under 
38 C.F.R. § 4.16(a) are met.  

As presented above, the veteran has been employed since the 
time of her application for a TDIU in November 2000.  Her 
gross earnings from the submitted W-2 forms as well as from 
wages reported in other records all clearly exceed the 
poverty threshold.  As such, it appears that her employment 
throughout the appeal period has been more than marginal.  
Id.   

The veteran contends, however, that her service-connected 
disabilities prevented her from earning a living wage, and as 
such, constitute only marginal employment.  Under 38 C.F.R. 
§ 4.16(a), marginal employment may be held to exist on a 
facts-found basis.  In this case, the Board does not so find.  
A review of the evidence of record shows that the veteran 
sought medical treatment and physical therapy during the 
relevant period.  Additionally, she was afforded VA 
examinations at various times beginning in 1999.  Those 
records uniformly document that the veteran worked at least 
one job and many times also attended school, but there is no 
indication that service-connected disability necessitated 
placing the veteran in a protected environment due to 
service-connected disabilities, for example.  Additionally, 
there is no indication that any of the employers placed her 
in a protected environment during her employment.  The 
notations that appear in the medical reports are simply as a 
part of the history, with no reference to any effects or 
limitations imposed by the service-connected disorders, 
including that substantial gainful employment was precluded.  
That is, the examiners do not conclude or diagnose any 
findings relevant to the need for a protected environment, 
etc.  As such, these records are not supportive of the 
ultimate question in this case.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  
The fact that the jobs were on a part-time basis is not shown 
to be related to the veteran's service-connected disabilities 
in and of themselves.  

Moreover, there are medical opinions of record regarding the 
functional impairment presented by the service-connected 
disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  In September 1999, the VA examiner found no major 
abnormality or functional limitations.  In December 2004-
February 2005, the VA examiners provided opinions to the 
effect that the veteran's disabilities neither prevented her 
from functioning well on the job nor were likely to interfere 
with her ability to get and maintain work.  A review of the 
veteran's vocational rehabilitation records in February 2003 
also reflects an opinion that the veteran was competitively 
employable.  Although the examiners pointed out that the 
veteran needed to avoid jobs requiring certain activities 
such as bending or that she was unable to do physically 
demanding jobs, there is no conclusion that the veteran would 
be limited to just part-time employment or that she could not 
do other types of jobs that did not require great physical 
demands.  Rather, the opinions typically indicated that the 
veteran was employable.      

An examiner in April 2001 presented a somewhat more qualified 
opinion when it was stated that "after" the veteran 
completed her education, she would be able to obtain and 
retain employment in spite of service-connected disabilities.  
To the extent that the opinion tends to limit the period when 
the veteran was considered to be employable, the Board finds 
that any such conclusion is outweighed by the other evidence 
of record.  That is, the other opinions of record vouch for 
the veteran's employability both before and after she 
attained her associate degree.  In sum, the preponderance of 
the competent and probative evidence demonstrates that the 
veteran is able to obtain and maintain substantial gainful 
employment.  
    
Thus in conclusion, the preponderance of the medical evidence 
of record in this case does not establish that the veteran's 
service-connected disabilities preclude her from securing or 
following a substantially gainful occupation.  While the 
veteran's service-connected disabilities have certainly 
rendered the veteran disabled to some extent due to the 
associated physical limitations, there is no indication that 
the veteran is precluded from all types of employment, 
particularly employment that would not involve extensive 
strenuous physical activity.  The record reflects that the 
veteran worked for various companies and earned more than the 
poverty threshold since her initial application for a TDIU.  
The fact that she did not seek or was not inclined to seek 
full-time employment because she was attending school or for 
other personal reasons does not mean that she is unemployable 
or unable to obtain/maintain substantial gainful employment.  
Although the service-connected disabilities may make 
employment more challenging, the record does not reflect that 
she is incapable of performing substantial gainful 
employment.  

Therefore, the Board must conclude that the veteran is not 
individually unemployable by reason of service-connected 
disabilities.  Accordingly, in this case, the preponderance 
of the evidence is against the veteran's claim and it is 
denied.


ORDER


Entitlement to a TDIU is denied.  



	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

 
 
 
 


